JUSTICE STEIGMANN, specially concurring: Although I agree that reversal is appropriate in this case, I disagree with much of what the majority has said, as well as the appropriateness of saying it. I. BACKGROUND After defendant pleaded guilty to DUI, he asked the trial court to sentence him to court supervision pursuant to section 5 — 6—1 of the Unified Code (730 ILCS 5/5 — 6—1 (West 1994)). However, the court denied defendant’s request and sentenced him instead to conditional discharge, indicating it believed that section 6 — 205(a)(2) of the Code — which provides for the mandatory suspension of driving privileges upon a DUI conviction — somehow trumped the availability of supervision for a defendant convicted of DUI. 625 ILCS 5/6 — 205(a)(2) (West 1994). The court noted that the Code did not contain its own specific supervision provision and that section 6 — 205(a)(2) was enacted to enhance public safety and welfare on the highways. II. THE ONLY RULING NECESSARY I agree with the majority that the trial court misconstrued section 6 — 205(a)(2) of the Code insofar as it held that section precluded — or even limited — the trial court’s granting of supervision in DUI cases. Because this misconstruction by the court clearly affected the court’s exercise of its discretion in determining whether to sentence defendant to supervision in this case, we should vacate the court’s sentence of conditional discharge and remand for a further sentencing hearing in accordance with the views expressed herein. The trial court would then be expected to appropriately exercise its discretion regarding whether supervision should be the sentence in this case, free from the court’s erroneous construction of section 6 — 205(a)(2) of the Code. I would say no more. III. OBITER DICTA First, this court’s holding in this case is our construction of the relationship between section 6 — 205(a)(2) of the Code and section 5 — 6—1 of the Unified Code: one does not affect the other. Having so held, everything else the majority says is obiter dicta, including (1) how this particular trial court may have sentenced other DUI offenders in the past, (2) the mitigating evidence defendant presented at the sentencing hearing, and (3) the particular dialogue between the trial court and counsel at the sentencing hearing, except for the discussion regarding the court’s analysis of section 6 — 205(a)(2) of the Code. Had this court limited itself as suggested above, construing section 6 — 205(a)(2) of the Code, that action would have provided defendant with all the relief to which he is entitled (or has even requested) from this court — namely, having his sentence vacated and the case remanded for a new sentencing hearing. On remand, it is at least possible that the trial court would sentence defendant to supervision. Assuming the trial court imposes a sentence of supervision on remand, then one wonders: what was the point of the rest of this court’s opinion? It is regrettable that the majority has chosen to include all of this unnecessary dicta when the trial court, in its remarks at the sentencing hearing, acknowledged that it could have misconstrued section 6 — 205(a)(2) of the Code and specifically requested this court to address the issue. IV. APPROPRIATENESS OF SUPERVISION FOR UNDERAGE DUI OFFENDERS As a last matter, I note that defendant in this case was not yet 21 years of age when he committed DUI. That means that defendant could not lawfully consume alcoholic beverages to begin with, much less drive while drunk. In my judgment, a trial court may consider — as a significant factor in its decision to deny a defendant’s request for supervision in a DUI case — that he was underage to consume alcohol when he committed DUI. Minors who drink to excess, in violation of the law, and then drive, are poor candidates for supervision.